Swainson, J.
An automobile accident occurring on November 22,1965, gave rise to this lawsuit. The complaint was filed on November 21, 1968 (one day-before the expiration of the statute of limitations), and plaintiffs sent by certified mail from the post office at Manistee, Michigan, a copy of the summons and complaint to the Muskegon County sheriff’s department. These were delivered to the sheriff on November 23, 1968, one day after the statute of limitations had run. The cause came before the trial court on defendant’s motion for accelerated judgment. The circuit court granted defendant’s motion for accelerated judgment, and the Court of Appeals reversed.* We granted leave to appeal. (384 Mich 757.)
The issue involved is identical to the one in Buscaino v. Rhodes (1971), 385 Mich 474. We there held that there was compliance with the statute of limitations when an action was commenced in accordance with GCB. 1963, 101. Therefore, for the reasons given in Buscaino v. Rhodes, the Court of Appeals is affirmed and the case remanded for trial. Costs to abide final result.
T. M. Kavanagh, C. J., and Black, Adams, T. E. Brennan, T. G. Kavanagh, and Williams, JJ., concurred with Swainson, J.

 Kuenzer v. Osborn (1970), 24 Mich App 170.